     Case 3:18-cv-01700-JLS-AGS Document 39 Filed 12/22/20 PageID.1091 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ABUCAR NUNOW ABIKAR;                               Case No.: 18-CV-1700 JLS (AGS)
      BARKADLE SHEIKH MUHAMED
12
      AWMAGAN; ARAB MURSAL DEH;                          ORDER LIFTING STAY
13    MAJUMA MADENDE; OSMAN MUSA
      MOHAMED; OSMAN MUSA                                (ECF Nos. 34, 38)
14
      MUGANGA; RUKIA MUSA; and
15    FATUMA SOMOW, on behalf of
      themselves and all others similarly
16
      situated,
17                                     Plaintiffs,
18    v.
19
      BRISTOL BAY NATIVE
20    CORPORATION; GLACIER
      TECHNICAL SOLUTIONS, LLC;
21
      WORKFORCE RESOURCES, LLC;
22    and DOES 1–50,
23                                   Defendants.
24
25          Presently before the Court is the Parties’ Joint Status Report (“Rep.,” ECF No. 38).
26    The Court stayed this action on March 18, 2020, pending resolution of Jamil v. Workforce
27    Resources, LLC, No. 18-CV-27 JLS (NLS) (S.D. Cal. filed Jan. 4, 2018) (the “Jamil
28    Action”). See generally ECF No. 34. The Jamil Action settled effective December 7,

                                                     1
                                                                              18-CV-1700 JLS (AGS)
     Case 3:18-cv-01700-JLS-AGS Document 39 Filed 12/22/20 PageID.1092 Page 2 of 2



1     2020; accordingly, “the parties request that the stay be lifted in this matter, and a new Case
2     Management Conference and Early Neutral Evaluation be scheduled.” Rep. at 2.
3           Good cause appearing, the Court LIFTS the stay. Magistrate Judge Andrew G.
4     Schopler will issue a separate order scheduling the requested Case Management
5     Conference and Early Neutral Evaluation.
6           IT IS SO ORDERED.
7     Dated: December 22, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 18-CV-1700 JLS (AGS)
